Citation Nr: 0619366	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  00-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals, fracture, left zygoma. 

2.  Evaluation of a ventral hernia, currently evaluated as 0 
percent disabling. 

3.  Evaluation of mild sinus condition, associated with 
residuals, fracture, left zygoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  By a rating action in July 1999, 
the RO denied the veteran's claim for a compensable 
evaluation for residuals, fracture, left zygoma; the RO also 
denied service connection for hernia.  Subsequently, in 
November 1999, the RO granted service connection for ventral 
hernia and assigned a 0 percent disability rating.  

The Board notes that, in his May 2000 substantive appeal, the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
at the Los Angeles RO.  Subsequently, in August 2002, the RO 
withdrew his request for a Travel Board hearing; instead, he 
requested a Videoconference hearing.  However, in a statement 
in support of claim (VA Form 21-4138), dated in February 
2003, the veteran indicated that he had elected not to appear 
at a videoconference hearing before a VLJ; he requested that 
his case be forwarded to the Board for review.  Therefore, 
the veteran's request for a Board hearing at the local RO is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2005).  

The Board also notes that, in a rating action of January 
2006, the RO granted service connection for mild sinus 
condition; a 0 percent rating was assigned, effective June 3, 
1999.  Subsequently, in a document from the representative, 
dated in April 2006, he expressed disagreement with the 
rating assigned for the mild sinus condition.  However, a 
review of the record shows that the RO has not issued a 
statement of the case (SOC) with regard to the claim for a 
higher evaluation for mild sinus condition.  This issue must 
be remanded for the preparation of a SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  This is the subject of the attached remand to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The residuals of fracture of the left zygoma do not 
include loss of any portion of the maxilla, more than slight 
displacement of the maxilla, or loss of masticatory surface 
not replaceable by suitable prosthesis.  

2.  The veteran's service-connected ventral hernia disability 
is manifested by subjective complaints of pain at the 
incision site, with no objective abnormalities evident on 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected residuals of fracture of the left zygoma 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.150, 
Diagnostic Code 9999-9916 (2005).  

2.  The criteria for a compensable rating for ventral hernia 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 7339 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in October 2004 was not given prior 
to the first RO adjudication of the claims, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  As the Federal Circuit Court has recently stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
left zygoma and ventral hernia, given that there has been a 
Board remand, and he has been provided all the criteria 
necessary for a higher disability rating, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran 
sustained a fracture of the left zygoma in November 1966.  
Subsequently, in November 1967, the veteran sustained a 
shrapnel wound in the right flank with no exit wound; he 
underwent a right nephrectomy.  

The veteran's initial claim for service connection for 
residuals of hernia and left zygoma (VA Form 21-526) was 
received in March 1999.  Submitted in support of the claim 
was a hospital report from Huntington Beach Medical Center, 
which shows that the veteran was admitted to the hospital in 
February 1995 for elective repair of a ventral hernia.  It 
was noted that the veteran underwent a right nephrectomy 
through a midline incision for a shrapnel injury in 1967.  
The veteran indicated that, one year prior to his admission, 
he noted a bulge in the upper third of the incision which has 
been progressive and more uncomfortable since it was 
discovered; it had not been recently reducible.  He was 
diagnosed with an incisional hernia; he underwent repair of 
the incisional hernia.  

On the occasion of a VA examination in May 1999, evaluation 
of the abdomen revealed evidence of a 31 cm. nondisfiguring 
surgical scar on the anterior abdomen from previous 
nephrectomy.  The abdomen was soft and nontender.  The 
examiner noted that he had difficulty appreciating masses or 
organomegaly secondary to obesity.  The right flank revealed 
evidence of an entry wound of about 3 cm. which was linear 
and nondisfiguring.  It was somewhat depressed from the 
underlying skin.  The color was pale.  There was evidence of 
decreased sensitivity.  There was no evidence of tenderness, 
inflammation, erythema, exudate, gangrene, or burn scar.  The 
diagnosis was right nephrectomy.  

The veteran was afforded another VA examination in June 1999.  
It was noted that he presented with complaints related to a 
condition of prior left zygoma fracture sustained in a 1966 
motorcycle accident where he hit an automobile crossing in 
front of him.  The fracture was treated to resolution.  The 
veteran complained of a residual tenderness over the right 
mid face; he denied any left side facial complaints.  He also 
reported sinus problems associated with the facial fracture.  
The veteran denied any limitation to his jaw movement or 
ability to open his mouth maximally; he specifically denied 
any temporomandibular joint (TMJ) complaints.  He also denied 
any problems with speech, eating, swallowing, sensation to 
the face, or facial expression.  On examination, there was no 
facial deformity to visual inspection or palpation.  The 
zygomatic arch was non-tender on the left.  There was mild 
tenderness over right malar process.  The temporomandibular 
joint ranges of motion were as follows: Maximum opening 44 
mm; 12 mm in lateral excursion to the left and right; and 8 
mm in protrusion, which was midline.  Overjet was 2 mm, and 
overbite was 4 mm.  No abnormal joint sounds were heard in 
either TMJ on the examination.  Palpation was painless over 
both TMJ s.  The face was intact to sharp/dull, light touch, 
and vibratory stimuli in all three divisions of the 
trigeminal nerve, bilateral.  Jaw jerk was intact.  Palpation 
of the muscles of mastication was negative for tenderness and 
trigger points.  The pertinent diagnosis was status post left 
zygomatic fracture, fully resolved.  

The veteran was afforded another VA examination in July 2000, 
at which time he indicated that he continued to have some 
pain at the site of the incision, particularly if he tried to 
exercise.  The veteran indicated that he took Motrin as 
needed for the pain and had been on the medication for many 
years with no known side effects.  Examination of the abdomen 
was within normal limits with the exception of a scar on the 
right flank; it was oval/linear in shape with mild tenderness 
medial to the scar.  It was soft and non-tender, without 
rebound or guarding.  No hepatosplenomegaly.  Bowel sounds 
were positive.  The pertinent diagnoses were status post 
right nephrectomy; and status post repair of ventral hernia 
with residual of pain.  The examiner observed that there was 
some mild abdominal tenderness but he did not appreciate any 
sign of a hernia on the examination; there was no weakening 
of the abdominal wall.  The repair was apparently successful 
except for the occasional pain that he had which was related 
to movement.  

On the occasion of another VA examination in August 2000, the 
veteran complained of difficulty breathing and sleeping on 
his right side because of sinus congestion; he also 
complained of left sided weakness, left eye drooling and 
difficulty focusing.  The veteran also complained of 
sensitivity of his teeth and occasional headaches.  There was 
no obvious head or facial deformity.  His face appeared 
symmetrical with strong musculature and normal looking eyes.  
There was no tenderness to palpation of the facial bones and 
musculature, and he reported normal sensations to touching of 
the face bilaterally.  His TMJs were normal with no pain, no 
joint noise and an inter-incisal ROM of 45 mm and lateral 
excursive ranges 10 mm right, and 8 mm left.  There was no 
bone loss, and no missing teeth other than third molars.  
Soft tissue appeared healthy with good oral hygiene.  He had 
a normal class I occlusion with steep cusps.  The pertinent 
diagnosis was status post left zygomatic fracture, fully 
resolved.  The examiner noted that complaints of sinus 
congestion, facial weakness, and eye and teeth problems were 
nonspecific to the injury or unsubstantiated by physical 
examination.  

The veteran was seen for a VA examination in March 2002.  At 
that time, he complained of mild pain around the incisional 
scar; however, he denied any recurrence of the hernia.  The 
abdomen was obese and protuberant.  There was no evidence of 
hernia.  There was no evidence of diastasis recti.  The 
abdominal muscles, the surrounding fascia and previous hernia 
repair were affected.  The diagnosis was status post ventral 
hernia repair.  A dental examination was also conducted in 
March 2002.  It was noted that the veteran came in with no 
chief complaint.  On examination, maximum opening range of 
motion, lateral range of motion, and protrusion were all 
normal and performed without limitation and pain.  No 
crepitus, no subluxation, and no masticatory impairments were 
present.  TMJ on both sides was normal and non-tender.  All 
osseous were asymptomatic and within normal limits.  
Interoral findings, including interincisal opening range of 
motion, lateral range of motion, and protrusion were all 
reported as normal.  There were no signs or symptoms of 
Bruxism.  The pertinent diagnosis was normal TMJ.  The 
examiner noted that there were no functional impairments 
effecting everyday activities and joint movements.  

The veteran was afforded a VA examination in April 2005, at 
which time he indicted that he had had pain at the incision 
site, which occurred on coughing, lifting, pushing or pulling 
heavy weights.  He had no hernia at the present time.  He 
stated that the pain was not disabling in any significant 
way.  Examination of the abdomen revealed a 27 cm. long by 1 
cm. scar at maximal width of ventral hernia from the pubis 
proximal to the abdomen.  There was an area of tenderness 
from the top of the scar running distally 7 cm.  There was a 
slight firm tender mass within the scar tissue of 1 cm. in 
diameter.  Tenderness was mild and only evidenced by verbal 
complaint on the part of the veteran.  There was no evidence 
of any hernia on performing Valsalva maneuver, or lifting 
head and shoulders off the examining table.  

An Ears, Nose, and Throat (ENT) examination, conducted in 
April 2005, was reported to be essentially normal.  There was 
no evidence of frontal or maxillary sinus tenderness, no 
facial abnormalities secondary to inflamed or infected 
sinuses.  There was, however, a slight depression of the left 
zygoma secondary to healed fracture.  No fracture was seen on 
x-ray study of the sinuses.  The pertinent diagnoses were 
status post ventral hernia repair with residual scarring, 
slightly tender with no evidence of peritoneal adhesions; 
and, status post left zygoma fracture with no fracture 
residuals.  In an addendum to the above examination, dated in 
June 2005, the examiner noted that the claims folder was 
received and reviewed; however, there were no changes to be 
made in the April 2005 examination.  


III.  Legal Analysis

Ratings for service-connected disabilities are determined by 
applying a schedule of ratings (Rating Schedule)-which is 
based, as far as practical, on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

In Fenderson, supra, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the United 
States Court of Appeals for Veterans Claims ("the Court") 
also discussed the concept of the "staging" of ratings, 
noting that it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding 
the severity of the disability at issue is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  


A.  Increased rating for residuals, fracture, left zygoma.

The veteran's service-connected residuals of fracture of the 
left zygoma is evaluated pursuant to 38 C.F.R. § 4.150, 
Diagnostic Code 9916.  Under this Code, malunion or nonunion 
of the maxilla warrants a noncompensable evaluation when it 
is manifested by slight displacement.  When manifested by 
moderate displacement, malunion or nonunion of the maxilla is 
evaluated at 10 percent.  When manifested by severe 
displacement, a 30 percent evaluation is warranted.  38 
C.F.R. Part 4, Diagnostic Code 9916.  

The Board finds that a compensable evaluation is not 
warranted for the veteran's service-connected residuals of 
fracture of the left zygoma.  The medical evidence does not 
demonstrate any current residuals of the zygoma bone 
fracture, other than a slight depression.  Significantly, 
following an August 2000 VA examination, the examiner noted 
subjective complaints of sinus congestion, facial weakness, 
eye and teeth problems which were nonspecific to the injury 
or unsubstantiated by physical examination.  He further noted 
that objective factors included absence of pain on palpation, 
no swelling over the left zygoma, and normal dental findings.  
During the March 2002 VA examination, it was noted that the 
veteran came in with no chief complaint.  The examiner noted 
that no functional impairments effecting everyday activities 
and joint movements were noted.  An ENT examination in April 
2005 was reported as essentially normal.  

The veteran's predominant complaint is that of sinus pain and 
congestion.  Initially, as to any complaints the veteran has 
about sinus problems associated with the fracture of the left 
zygoma, these symptoms were separately rated in a January 
2006 rating decision where a separate 0 percent disability 
rating was granted for a mild sinus condition, associated 
with residuals of fracture of the left zygoma.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, these 
symptoms will not be considered in this decision.  

In short, a careful review of the evidence does not reveal 
any current manifestations of the service-connected fracture 
residuals, other than a slight depression.  In the absence of 
significant manifestations, a compensable rating may not be 
awarded.  Based on the above, the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for residuals, fracture, left zygoma.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); See generally Gilbert, supra.  


B.  Higher Evaluation for Ventral Hernia.

The veteran's umbilical hernia repair residuals with healed 
scar are rated, by analogy, under Code 7339 for postoperative 
ventral hernia.  A noncompensable rating is warranted for 
ventral hernia postoperative wounds, healed, no disability, 
belt not indicated.  A 20 percent rating is warranted for a 
small ventral hernia, postoperative, not well supported by 
belt under ordinary conditions, or healed ventral hernia, or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
warranted for a large ventral hernia, postoperative, not well 
supported by belt under ordinary conditions.  A 100 percent 
rating is warranted for a massive ventral hernia, 
postoperative, persistent, severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  

As noted above, under Code 7339 (for postoperative ventral 
hernia), where postoperative wounds are shown to be healed, 
with no disability and where use of a belt is not indicated, 
a noncompensable rating is warranted.  The next higher, 20 
percent, rating is warranted for a small ventral hernia 
postoperative, not well supported by belt under ordinary 
conditions, or healed ventral hernia, or postoperative wounds 
with weakening of the abdominal wall and indication for a 
supporting belt.  The record is devoid of findings needed to 
satisfy the criteria for a 20 percent rating.  On VA 
examination in July 2000, no evidence of hernia recurrence 
was reported.  The examiner indicated that there was some 
mild abdominal tenderness, but he did not appreciate any sign 
of a hernia; and, there was no weakening of the abdominal 
wall.  On VA examination in March 2002, the veteran 
complained of mild pain around the incisional scar; however, 
he denied any recurrence of the hernia.  On examination, the 
examiner specifically noted that there was no evidence of 
hernia.  On examination in April 2005, there was no evidence 
of any hernia on performance of Valsalva maneuver, or lifting 
head and shoulders off the examining table.  The findings 
correlate closely with the criteria for a zero percent rating 
under Code 7339.  

The residuals of the hernia repair may also be rated under 
the criteria for rating scars.  38 C.F.R. § 4.118.  
Significantly, VA examinations have consistently reported the 
presence of an abdominal surgical scar from the previous 
right nephrectomy; the scar is described as tender.  Scar 
residuals, secondary to right nephrectomy, were rated in a 
May 2002 rating decision where a separate 10 percent 
disability rating was granted for scar, residuals, secondary 
to right nephrectomy.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  Therefore, these symptoms will not be 
considered in this decision.  

Under the schedular criteria delineated above, the veteran is 
not entitled to a compensable rating for his ventral hernia 
disability.  Repeated examination has shown no current hernia 
or pertinent objective abnormality.  Moreover, a belt is not 
indicated, and the veteran's wound is healed.  And, as noted 
above, he has been granted service connection separately for 
the residual scar.  In short, a preponderance of the evidence 
supports the proposition that the veteran's service-connected 
hernia is objectively asymptomatic.  Thus, a compensable 
rating is not warranted under the applicable rating criteria.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, the evidence shows no distinct periods of 
time, since the effective date of service connection, during 
which the veteran's ventral hernia has been compensably 
disabling; as such, a uniform evaluation is warranted.  


ORDER

Entitlement to a compensable evaluation for residuals, 
fracture, left zygoma is denied.  

Entitlement to a compensable evaluation for ventral hernia is 
denied.  


REMAND

As noted by the Board in the Introduction, in January 2006, 
the RO granted service connection for mild sinus condition 
and a 0 percent rating was assigned, effective June 3, 1999.  
In an April 2006 written presentation, in lieu of VA Form 
646, the veteran's representative expressed disagreement with 
the rating assigned for the mild sinus condition in the 
January 2006 rating decision.  However, the RO has not issued 
a Statement of the Case as to this issue.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  
Consequently, this matter will be remanded for the issuance 
of a SOC.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The RO must issue the veteran a statement 
of the case (SOC) concerning the issue of 
entitlement to a higher evaluation for 
mild sinus condition.  If, and only if, 
he perfects an appeal concerning this 
additional issue should it be returned to 
the Board.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


